ACCEPTED
                                                                                                              2015-03174
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                     4/3/2015 12:00:45 PM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                   CLERK

                                       CAUSE NO. 2015-03174

UTICA EAST OHIO MIDSTREAM, LLC.,                     §                     IN THE DISTRICT  COURT
                                                                                     FILED IN
                                                     §                       1st COURT OF APPEALS
                Plaintiff,                           §                           HOUSTON, TEXAS
                                                     §                       4/3/2015 12:00:45 PM
vs.                                                  §                 OF HARRIS  COUNTY, TEXAS
                                                                             CHRISTOPHER     A. PRINE
                                                                                     Clerk
                                                     §
SUMMIT INDUSTRIAL CONSTRUCTION, LLC,                 §
                                                     §
                Defendant.                           §                     190th JUDICIAL DISTRICT


                    DEFENDANT SUMMIT INDUSTRIAL CONSTRUCTION LLC’S
                            NOTICE OF ACCELERATED APPEAL


       Pursuant to Rules 25 and 26 of the Texas Rules of Appellate Procedure, Summit Industrial
Construction LLC gives notice of its desire to appeal the Order Granting Utica East Ohio Midstream
LLC’s Request for Temporary Injunction, signed on March 17, 2015. The appeal of this interlocutory
order is authorized by Section 51.014(a)(4) of the Texas Civil Practice and Remedies Code and this
appeal is accelerated. This appeal is taken to either the First Court of Appeals or the Fourteenth Court
of Appeals. The Local Rule Notice of and Assignment of Related Case in Appeals certification is
attached as Attachment 1.

                                               Respectfully submitted,

                                               FORD NASSEN & BALDWIN P.C.
                                               111 Congress Ave., Suite 1010
                                               Austin, Texas 78701
                                               512.236.0009 (telephone)
                                               512.236.0682 (facsimile)
                                               rcfisk@fordnassen.com

                                               By: /s/ R. Carson Fisk
                                                       R. Carson Fisk
                                                       Texas State Bar No. 24043659

                                               Attorneys for Defendant Summit Industrial
                                               Construction LLC



                                                                                            Page 1 of 2
                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this document has been sent to the following persons via
first class mail and/or electronic service on March 30, 2015:

                           Counsel for Utica East Ohio Midstream L.L.C.
                         Scott D. Marrs, Andrew B. McGill, and Scott R. Davis
                                  Beirne Maynard and Parsons L.L.P.
                                   1300 Post Oak Blvd., Suite 2500
                                        Houston, Texas 77056


                                                By: /s/ R. Carson Fisk
                                                        R. Carson Fisk




                                                                                             Page 2 of 2
                Local Rule Notice of and Assignment of Related Case in Appeals

As required by the Local Rules Relating to Assignment of Related Cases to and Transfers of Related
Cases between the First and Fourteenth Courts of Appeals, I certify that the following related appeal
or original proceeding has been previously filed in either the First or Fourteenth Court of Appeals:

■             None
□             Caption:                     N/A

              Trial court
              case number:                 N/A

              Appellate court
              case number:                 N/A



                                                   /s/ R. Carson Fisk
                                                 [Signature of certifying attorney or pro se party]


                                                 March 30, 2015
                                                 [Date]




Note: See Local Rules for the definitions of “underlying case,” “related,” and “previously filed.”




                                             Attachment 1